DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because FIG. 2A and FIG. 2B because the beam lobes shown do not clearly convey that they are signal lobes being propagated. It is recommended that applicant add either labeling, additional texturing, or otherwise indicate beams so as to help make the figures be more readily understood.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 7, 8, 13, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 2, the term Bandwidth is used in an unconventional manner that is contrary to its standard usage. The term will be given the broadest reasonable interpretation is that applicant intended to use the phrase beam width which is used in the specification. Alternatively, the specification includes the term orientation in relation to beams which could clarify the relationship between “degree” and “bandwidth”.

In regards to claim 5, the term Bandwidth is used in an unconventional manner that is contrary to its standard usage. The term will be given the broadest reasonable interpretation is that applicant intended to use the phrase beam width which is used in the specification. Alternatively, the specification includes the term orientation in relation to beams which could clarify the relationship between “degree” and “bandwidth”.

In regards to claim 7, the term Bandwidth is used in an unconventional manner that is contrary to its standard usage. The term will be given the broadest reasonable interpretation is that applicant intended to use the phrase beam width which is used in the specification. Alternatively, the specification includes the term orientation in relation to beams which could clarify the relationship between “degree” and “bandwidth”.

In regards to claim 8, the term Bandwidth is used in an unconventional manner that is contrary to its standard usage. The term will be given the broadest reasonable interpretation is that applicant intended to use the phrase beam width which is used in the specification. Alternatively, the specification includes the term orientation in relation to beams which could clarify the relationship between “degree” and “bandwidth”.

In regards to claim 13, the term Bandwidth is used in an unconventional manner that is contrary to its standard usage. The term will be given the broadest reasonable interpretation is that applicant intended to use the phrase beam width which is used in the specification. Alternatively, the specification includes the term orientation in relation to beams which could clarify the relationship between “degree” and “bandwidth”.

In regards to claim 14, the term Bandwidth is used in an unconventional manner that is contrary to its standard usage. The term will be given the broadest reasonable interpretation is that applicant intended to use the phrase beam width which is used in the specification. Alternatively, the specification includes the term orientation in relation to beams which could clarify the relationship between “degree” and “bandwidth”.

In regards to claim 15, the term Bandwidth is used in an unconventional manner that is contrary to its standard usage. The term will be given the broadest reasonable interpretation is that applicant intended to use the phrase beam width which is used in the specification. Alternatively, the specification includes the term orientation in relation to beams which could clarify the relationship between “degree” and “bandwidth”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (hereinafter BALASUBRAMANIAN) US 10,785,607 B2 as modified by Harman, W. H., TCAS-II: Design and Validation of the High-Traffic-Density Surveillance Subsystem, 1985 (hereinafter HARMAN).
Regarding claim 1, BALASUBRAMANIAN teaches:
A system configured to mount on a first vehicle, the system comprising (BALASUBRAMANIAN, Page 1, column 1, line 55-56, see WTRUs be unmanned aerial vehicles (UAVs); noted: an unmanned aerial vehicle is a vehicle and while the UAV is referred to as a WTRU, it is inherently mounted to the UAV):
an antenna configured to: transmit a first surveillance message (BALASUBRAMANIAN, column 5, line 39-51, see transmit/receive element may an antenna; column 11, line 43-49, see multi-level message may include a first level message);
processing circuitry configured to (BALASUBRAMANIAN, Column 5, line 5-6, WTRU may include a processor and transceiver):
demodulate the second surveillance message [[by at least forming a first beam]] (BALASUBRAMANIAN, column 11, line 43-49, see multi-level message may include a second level message; column 5, line 60-66, transceiver can be configured to demodulate signals that are received; column 17, line 26-31, see group radio network temporary identifier message may indicate surveillance information such as altitude and location);
 demodulate the third surveillance message [[by at least forming a second beam]], (BALASUBRAMANIAN, column 11, line 43-49, see multi-level message may include a third level message; column 5, line 60-66, transceiver can be configured to demodulate signals that are received; column 17, line 26-31, see group radio network temporary identifier message may indicate surveillance information such as altitude and location).
BALASUBRAMANIAN does not explicitly disclose:
transmit a first surveillance message by at least forming an omni-directional beam;
receive a second surveillance message from a second vehicle during a first time period; and receive a third surveillance message from a third vehicle during a second time period, wherein the first and second time periods at least partially overlap in time; and
demodulate the second surveillance message by at least forming a first beam;
demodulate the third surveillance message by at least forming a second beam, 
wherein the second beam is different than the first beam, and wherein the first beam is simultaneous with the second beam.
However, HARMAN teaches: 
transmit a first surveillance message by at least forming an omni-directional beam (HARMAN, page 2, paragraph 4, see omnidirectional mode c interrogations);
receive a second surveillance message from a second vehicle during a first time period; and receive a third surveillance message from a third vehicle during a second time period, wherein the first and second time periods at least partially overlap in time (HARMAN, page 2-5, section 2.4.1, see costly approach of using multiple receivers of for each antenna beam to solve the issue of receiving multiple signals from multiple vehicles in a short period of time that may overlap); and
demodulate the second surveillance message by at least forming a first beam (HARMEN, section 2.1, 2.2, see, replies to interrogations from airborne interrogators, section 2.1,  2.2; additionally, see section 2.4.1, the use of multiple beam per receiver; noted: by virtue of replies implicitly imply the use of decoder/demodulator);
demodulate the third surveillance message by at least forming a second beam (HARMEN, section 2.1, 2.2, see, replies to interrogations from airborne interrogators, section 2.1,  2.2; additionally, see section 2.4.1, the use of multiple beam per receiver; noted: by virtue of replies implicitly imply the use of decoder/demodulator), 
wherein the second beam is different than the first beam, and wherein the first beam is simultaneous with the second beam (HARMAN, page 3-18, section 3.2.6, see produced replies for one beam, and then another in the same period).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement or combine the system for multi-level transmission communication embodied in a UAV as disclosed in BALASUBRAMANIA with the known TCAS implementation and test results disclosed in HARMAN. The motivation would have been that directional interrogation using multiple antennas elicits replies from aircraft of interest while not eliciting replies from other aircraft far away in azimuth (HARMEN, page 3).

Regarding claim 2, BALASUBRAMANIA as modified by HARMAN teaches the system of claim 1, wherein:
a bandwidth of each beam of the first and second beams is between 160 and 200 degrees (HARMEN, Fig. 3-7 and page 3-15 disclosing a plurality of degrees. Examiner notes that it would be obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to configure the beams with varying degrees or orientations as a matter of design choice).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement or combine the system for multi-level transmission communication embodied in a UAV as disclosed in BALASUBRAMANIA with the known TCAS implementation and test results disclosed in HARMAN. The motivation would have been that directional interrogation using multiple antennas elicits replies from aircraft of interest while not eliciting replies from other aircraft far away in azimuth (HARMEN, page 3).

Regarding claim 3, BALASUBRAMANIA as modified by HARMAN teaches the system of claim 1, wherein:
The system of claim 1, wherein the processing circuitry is configured to: form the first beam towards a front end of the first vehicle; and form the second beam towards a back end of the first vehicle (HARMAN, Page 3, see 4 beam directional interrogation antennas; noted: the beams could be formed on the front end of the aircraft and the back end using 2 of the 4 beam directions).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement or combine the system for multi-level transmission communication embodied in a UAV as disclosed in BALASUBRAMANIA with the known TCAS implementation and test results disclosed in HARMAN. The motivation would have been that directional interrogation using multiple antennas elicits replies from aircraft of interest while not eliciting replies from other aircraft far away in azimuth (HARMEN, page 3).

Regarding claim 4, BALASUBRAMANIA as modified by HARMAN teaches the system of claim 1, wherein:
the processing circuitry is configured to form three simultaneous beams including the first and second beams (HARMAN, page 3-26, see top antenna has 4 beams at 90 degree beamwidth.).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement or combine the system for multi-level transmission communication embodied in a UAV as disclosed in BALASUBRAMANIA with the known TCAS implementation and test results disclosed in HARMAN. The motivation would have been that directional interrogation using multiple antennas elicits replies from aircraft of interest while not eliciting replies from other aircraft far away in azimuth (HARMEN, page 3).

Regarding claim 5, BALASUBRAMANIA as modified by HARMAN teaches the system of claim 4, wherein:
a bandwidth of each beam of the first and second beams is between 100 and 140 degrees (HARMEN, Fig. 3-7 and page 3-15 disclosing a plurality of degrees; noted: it would be obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to configure the beams with varying degrees or orientations as a matter of design choice).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement or combine the system for multi-level transmission communication embodied in a UAV as disclosed in BALASUBRAMANIA with the known TCAS implementation and test results disclosed in HARMAN. The motivation would have been that directional interrogation using multiple antennas elicits replies from aircraft of interest while not eliciting replies from other aircraft far away in azimuth (HARMEN, page 3).

Regarding claim 6, BALASUBRAMANIA as modified by HARMAN teaches the system of claim 1, wherein:
the processing circuitry is configured to form four simultaneous beams including the first and second beams (HARMAN, page 3-26, see top antenna has 4 beams at 90 degree beamwidth).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement or combine the system for multi-level transmission communication embodied in a UAV as disclosed in BALASUBRAMANIA with the known TCAS implementation and test results disclosed in HARMAN. The motivation would have been that directional interrogation using multiple antennas elicits replies from aircraft of interest while not eliciting replies from other aircraft far away in azimuth (HARMEN, page 3).

Regarding claim 7, BALASUBRAMANIA as modified by HARMAN teaches the system of claim 6, wherein:
a bandwidth of each beam of the four simultaneous beams is between 70 and 110 degrees (HARMAN, page 3-26, see top antenna has 4 beams at 90 degree beamwidth).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement or combine the system for multi-level transmission communication embodied in a UAV as disclosed in BALASUBRAMANIA with the known TCAS implementation and test results disclosed in HARMAN. The motivation would have been that directional interrogation using multiple antennas elicits replies from aircraft of interest while not eliciting replies from other aircraft far away in azimuth (HARMEN, page 3).

Regarding claim 8, BALASUBRAMANIA as modified by HARMAN teaches the system of claim 6, wherein:
a bandwidth of each beam of the four simultaneous beams is between 160 and 200 degree (HARMEN, Fig. 3-7 and page 3-15 disclosing a plurality of degrees; noted: it would be obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to configure the beams with varying degrees or orientations as a matter of design choice).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement or combine the system for multi-level transmission communication embodied in a UAV as disclosed in BALASUBRAMANIA with the known TCAS implementation and test results disclosed in HARMAN. The motivation would have been that directional interrogation using multiple antennas elicits replies from aircraft of interest while not eliciting replies from other aircraft far away in azimuth (HARMEN, page 3).

Regarding claim 9, BALASUBRAMANIA as modified by HARMAN teaches the system of claim 1, wherein:
The system of claim 1, wherein the first surveillance message includes an interrogation message, (HARMAN Page 2, paragraph 4, see omnidirectional mode c interrogations) and 
wherein the second and third surveillance messages include a reply message (HARMAN, page 3-18, section 3.2.6, see produced replies for one beam, and then another).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement or combine the system for multi-level transmission communication embodied in a UAV as disclosed in BALASUBRAMANIA with the known TCAS implementation and test results disclosed in HARMAN. The motivation would have been that directional interrogation using multiple antennas elicits replies from aircraft of interest while not eliciting replies from other aircraft far away in azimuth (HARMEN, page 3).

Regarding claim 12, BALASUBRAMANIA as modified by HARMAN teaches a method comprising:
	BALASUBRAMANIAN teaches:
transmitting, by an antenna mounted on a first vehicle, a first surveillance message (BALASUBRAMANIAN, column 5, line 39-51, see transmit/receive element may an antenna; column 1, line 55, WRTU may be an unmanned aerial vehicle; column 11, line 43-49, see multi-level message may include a first level message; noted that a UAV is a vehicle);
demodulating, by processing circuitry coupled to the antenna, the second surveillance message [[by at least forming a first beam]] (BALASUBRAMANIAN, column 11, line 43-49, see multi-level message may include a second level message; column 5, line 60-66, transceiver can be configured to demodulate signals that are received; column 17, line 26-31, see group radio network temporary identifier message may indicate surveillance information such as altitude and location); and 
demodulating, by the processing circuitry, the third surveillance message [[by at least forming a second beam]] (BALASUBRAMANIAN, column 11, line 43-49, see multi-level message may include a third level message; column 5, line 60-66, transceiver can be configured to demodulate signals that are received; column 17, line 26-31, see group radio network temporary identifier message may indicate surveillance information such as altitude and location). 
BALASUBRAMANIAN does not explicitly disclose:
by at least forming an omni-directional beam;
receiving, by the antenna, a second surveillance message from a second vehicle during a first time period; receiving, by the antenna, a third surveillance message from a third vehicle during a second time period, wherein the first and second time periods at least partially overlap in time,
demodulating, by processing circuitry coupled to the antenna, the second surveillance message by at least forming a first beam,
demodulating, by the processing circuitry, the third surveillance message by at least forming a second beam
wherein the second beam is different than the first beam, and wherein the first beam is simultaneous with the second beam.
However, HARMAN teaches:
by at least forming an omni-directional beam (HARMAN, page 2, paragraph 4, see omnidirectional mode c interrogations);
receiving, by the antenna, a second surveillance message from a second vehicle during a first time period; receiving, by the antenna, a third surveillance message from a third vehicle during a second time period (HARMAN, page 2-5, section 2.4.1, see costly approach of using multiple receivers of for each antenna beam to solve the issue of receiving multiple signals from multiple vehicles in a short period of time that may overlap), 
wherein the first and second time periods at least partially overlap in time (HARMAN, page 3-18, section 3.2.6, see produced replies for one beam, and then another in the same period), 
demodulating, by processing circuitry coupled to the antenna, the second surveillance message by at least forming a first beam (HARMEN, section 2.1, 2.2, see, replies to interrogations from airborne interrogators, section 2.1,  2.2; additionally, see section 2.4.1, the use of multiple beam per receiver; noted: by virtue of replies implicitly imply the use of decoder/demodulator),
demodulating, by the processing circuitry, the third surveillance message by at least forming a second beam (HARMEN, section 2.1, 2.2, see, replies to interrogations from airborne interrogators, section 2.1,  2.2; additionally, see section 2.4.1, the use of multiple beam per receiver; noted: by virtue of replies implicitly imply the use of decoder/demodulator),
wherein the second beam is different than the first beam, and wherein the first beam is simultaneous with the second beam (HARMAN, page 3-18, section 3.2.6, see produced replies for one beam, and then another in the same period).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement or combine the system for multi-level transmission communication embodied in a UAV as disclosed in BALASUBRAMANIA with the known TCAS implementation and test results disclosed in HARMAN. The motivation would have been that directional interrogation using multiple antennas elicits replies from aircraft of interest while not eliciting replies from other aircraft far away in azimuth (HARMEN, page 3).

Regarding claim 13, BALASUBRAMANIA as modified by HARMAN teaches the method of claim 12, wherein:
a bandwidth of each beam of the first and second beams is between 160 and 200 degrees (HARMEN, Fig. 3-7 and page 3-15 disclosing a plurality of degrees; noted: it would be obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to configure the beams with varying degrees or orientations as a matter of design choice).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement or combine the system for multi-level transmission communication embodied in a UAV as disclosed in BALASUBRAMANIA with the known TCAS implementation and test results disclosed in HARMAN. The motivation would have been that directional interrogation using multiple antennas elicits replies from aircraft of interest while not eliciting replies from other aircraft far away in azimuth (HARMEN, page 3).

Regarding claim 14, BALASUBRAMANIA as modified by HARMAN teaches the method of claim 12, further comprising:
forming the first beam towards a front end of the first vehicle; and forming the second beam towards a back end of the first vehicle (HARMAN, Page 3, see 4 beam directional interrogation antennas; noted that the beams could be formed on the front end of the aircraft and the back end using 2 of the 4 beam directions).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement or combine the system for multi-level transmission communication embodied in a UAV as disclosed in BALASUBRAMANIA with the known TCAS implementation and test results disclosed in HARMAN. The motivation would have been that directional interrogation using multiple antennas elicits replies from aircraft of interest while not eliciting replies from other aircraft far away in azimuth (HARMEN, page 3).

Regarding claim 15, BALASUBRAMANIA as modified by HARMAN teaches the method of claim 12, further comprising:
forming four simultaneous beams including the first and second beams, wherein a bandwidth of each beam of the four simultaneous beams is between 70 and 110 degrees (HARMAN, page 3-26, see top antenna has 4 beams at 90 degree beamwidth).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement or combine the system for multi-level transmission communication embodied in a UAV as disclosed in BALASUBRAMANIA with the known TCAS implementation and test results disclosed in HARMAN. The motivation would have been that directional interrogation using multiple antennas elicits replies from aircraft of interest while not eliciting replies from other aircraft far away in azimuth (HARMEN, page 3).

Regarding claim 16, BALASUBRAMANIA as modified by HARMAN teaches the method of claim 12, wherein:
the first surveillance message includes an interrogation message (HARMAN Page 2, paragraph 4, see omnidirectional mode c interrogations), and 
wherein the second and third surveillance messages include a reply message (HARMAN, page 3-18, section 3.2.6, see produced replies for one beam, and then another).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement or combine the system for multi-level transmission communication embodied in a UAV as disclosed in BALASUBRAMANIA with the known TCAS implementation and test results disclosed in HARMAN. The motivation would have been that directional interrogation using multiple antennas elicits replies from aircraft of interest while not eliciting replies from other aircraft far away in azimuth (HARMEN, page 3).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over ROBIN (hereinafter ROBIN) US 2018/0321370 as modified by Kalathil et al. (hereinafter KALATHIL) US 2019/0045406 A1.
Regarding claim 17, ROBIN teaches:
A traffic collision avoidance system (TCAS) device configured to mount on a first vehicle, the TCAS device comprising (ROBIN, paragraph [0003], see TCAS embedded in a transponder on an airborne aircraft):
an antenna configured to (ROBIN, paragraph [0029], see anti-collision system includes an antenna 12): 
transmit a Mode C interrogation message (ROBIN, Paragraph [0003], see system can operate in C mode; paragraph [0029], see transmission of signal carrying a request message; noted: an interrogation message is a request message); and
receive one or more Mode C reply messages from other vehicles (ROBIN, Paragraph [0052], see step E4, receiving a response message to a request message and see Fig. illustrating the request being sent by aircraft 1 and a reply being sent by aircraft 2 and received by aircraft 1).
ROBIN does not explicitly disclose:
processing circuitry configured to demodulate the one or more Mode C reply messages by at least forming two or more simultaneous beams.
However, KALATHIL teaches:
processing circuitry configured to demodulate the one or more Mode C reply messages by at least forming two or more simultaneous beams (KALATHIL, Abstract, see more than one UE; paragraph [0088], see UE may be configured as an unmanned aerial vehicle (UAV); paragraph [0058], see UE device may include circuitry, including baseband circuitry; paragraph [0060], see baseband circuitry may demodulate; paragraph [0081] see UE measures reference signal; paragraph [0084], see drone beamforms to communicate with covered cells; paragraph [0041], see separate circuitry allowing processing of each spectrum; noted: to measure a reference signal it must use its decoding hardware and must receive the signal and beamforms for communicating with cells can consist of more than one beams and the use of multiple spectrum circuitry allows for simultaneous beamforming).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement or combine the system for preventing collisions of aircraft during flight disclosed in ROBIN with the techniques for improved handover performance of unmanned aerial vehicles as taught by KALATHIL. The motivation would have been to create an aerial vehicle that includes circuitry that can handle various radio control functions that enable communication with one or more radio networks via radio frequency circuitry (KALATHIL, paragraph [0060]).

Regarding claim 18, ROBIN as modified by KALATHIL teaches the TCAS device of claim 17, wherein:
the antenna is configured to transmit the Mode C interrogation message by at least forming an omni-directional beam (KALATHIL, paragraph [0047], see antenna configured to be omnidirectional).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement or combine the system for preventing collisions of aircraft during flight disclosed in ROBIN with the techniques for improved handover performance of unmanned aerial vehicles as taught by KALATHIL. The motivation would have been to create an aerial vehicle that includes circuitry that can handle various radio control functions that enable communication with one or more radio networks via radio frequency circuitry (KALATHIL, paragraph [0060]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ROBIN as modified by KALATHIL in further view of HARMEN. 
ROBIN as modified by KALATHIL teaches the TCAS device of claim 17. 
However, ROBIN as modified by KALATHIL does not explicitly disclose the TCAS device of claim 17, wherein: 
the processing circuitry is further configured to: form a first beam of the two or more simultaneous beams towards a front end of the first vehicle; and form a second beam of the two or more simultaneous beams towards a back end of the first vehicle.
However, HARMEN teaches:
the processing circuitry is further configured to: form a first beam of the two or more simultaneous beams towards a front end of the first vehicle; and form a second beam of the two or more simultaneous beams towards a back end of the first vehicle (HARMEN, page 3, see 4 beam directional interrogation antennas; noted: that the beams could be formed on the front end of the aircraft and the back end using 2 of the 4 beam directions and airborne testing is testing of an embedded transponder in an airborne aircraft).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement or combine the TCAS implementations and test results disclosed in HARMAN into the system for preventing collisions of aircraft during flight with improved handover performance as disclosed in ROBIN and KALATHIL. The motivation would have been to create an aerial vehicle that includes circuitry that can handle various radio control functions that enable communication with one or more radio networks via radio frequency circuitry (KALATHIL, paragraph [0060]).

Allowable Subject Matter
Claims 10, 11, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LI et al. US-2021/0124375 A1 (discloses a control station to determine characteristics of vehicle flight path); Stayton US 9,791,562 B2 (discloses a method for ATC overlay data link that can demodulate and decode information); Perdew et al. US 2019/0098458 A1 (discloses a mesh network for tracking objects using echoes); De France Yves et al. EP 524,099 A1 (discloses a TCAS system using on the ground radar).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R FERNANDEZ whose telephone number is (571)272-4490. The examiner can normally be reached Monday - Thursday 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on (571) 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.F./Examiner, Art Unit 2473                                                                                                                                                                                                        
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473